     Case 2:20-cr-00740-SRC Document 7 Filed 09/02/20 Page 1 of 2 PageID: 35




                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
                                              NEWARK
Judge Chesler
Court Reporter: PHYLLIS T. LEWIS
9/2/2020
Title of Case
USA v. MAURIZIO PARLATO
 Docket No.
Appearances:
Catherine Murphy, AUSA and Dara Govan, AUSA
Anthony Siano, Retained Pro Hac Vice on the record.
Rhonda Legend, USPTS
Nature of Proceeding:
PLEA TO INFORMATION

DEFENDANT SWORN

DEFENDANTS CONSENTED TO PROCEED VIA ZOOM UNDER COVID19 ORDER SUBMITTED

DEFENDANT CONSENTED TO WAIVING ISSUES REGARDING VENUE OF THE CHARGES WAIVER

OF INDICTMENT, FLD.

INFORMATION, FLD.

PLEA AGREEMENT, FLD.

RULE 11 FORM, FLD

PLEA: GUILTY TO COUNT 1 AND 2 OF THE INFORMATION

ORDERED SENTENCE DATE SET FOR 1/21/2021 at 10:00 a.m.

ORDERED BAIL SET AT $250,000 UNSECURED
1. Pretrial Services Supervision.
2. Surrender all passports/travel documents. Do not apply for new travel documents.
3. Travel restricted to New Jersey, Continental U.S., unless otherwise approved by Pretrial
   Services.
4. Maintain current residence or a residence approved by Pretrial Services.
5. Maintain or actively seek employment.
6. Have no contact with the following individual(s): co-conspirators unless in the presence of
   counsel.
Due to the COVID-19 pandemic, the defendant has not yet been processed by the United
States Marshals Service (USMS) for the instant arrest. We respectfully request Your
Honor order the following:
7. The defendant shall report to the USMS for processing at a date to be determined.

45               s/Theresa C. Trivino, Senior Courtroom Deputy to the Honorable Stanley R. Chesler
Case 2:20-cr-00740-SRC Document 7 Filed 09/02/20 Page 2 of 2 PageID: 36
